DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 12-17 and 26-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., US 2012/00187330 A1 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. Applicant argues that the Singh reference does not disclose compositions containing all of 1234yf, CF3I and R-32. Therefore, the claims are not obvious over the reference. This is not persuasive because the reference motivates preparation of heat transfer compositions comprising the recited refrigerants in the recited amounts, even if it does not exemplify this. Applicant is reminded that the rejection was made for obviousness, not anticipation. A reference may be relied upon for everything that it fairly teaches to the person of ordinary skill in the art. The teachings of a reference are not confined to what is exemplified or even disclosed as preferable. 
Applicant points to the data in the declarations of December 19, 2019 and April 10, 2020 as support of claims of unexpected results. As the declarations are essentially identical, both may be addressed with the same arguments. It is not clear what the person of ordinary skill is to make of the data: The elected composition contains difluoromethane, trifluoroethylene and trifluoroiodomethane. The data present the behavior of binary compositions consisting of a) trifluoroethylene and CF3I and b) 1234yf and CF3I. There is no difluoromethane in the compositions, and 1234yf is a non-elected species. It is not clear what the data have to say about the claimed compositions, which may comprise as much as 40% of difluoromethane and do not contain 1234yf. This is in no way commensurate with the scope of the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761